ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_11_FR.txt. 116

OPINION DISSIDENTE DE M. CHAGLA
[Traduction]
À mon avis la cinquième et la sixième exceptions préliminaires

de l’Inde devraient être retenues et la Cour devrait juger qu’elle
est sans compétence pour connaître de la requête du Portugal.

Cinquième exception

Quant à la cinquième exception, elle ne présente plus, selon moi,
qu'un intérêt théorique, et je n’ai rien à ajouter à ce que j'ai déjà
dit à ce sujet dans mon opinion dissidente sur les exceptions
préliminaires.

Sixième exception

Je n’ai que très peu de choses à ajouter à ce qui est dit dans mon
opinion dissidente sur les exceptions préliminaires. Je puis résumer
en une phrase cette objection: le véritable différend porte sur
l'obligation de l’Inde et non sur la violation de cette obligation;
et la source du différend réside dans les vues opposées de l’Inde et
du Portugal quant au véritable effet juridique des événements qui
se sont déroulés depuis 1779. Ainsi présentés il est évident que les
situations et faits invoqués au sujet de cette exception se situent
avant 1930.

En outre, la Cour n Pest pas compétente pour statuer sur des faits
et des situations antérieurs 4 la date pertinente. La question peut
étre envisagée sous trois aspects. Les Parties peuvent ne pas
s'opposer quant à ces faits et situations, auquel cas il n’y a pas
lieu de trancher — c’est ce qui s’est passé dans l'affaire de l’Électri-
cité, où les jugements arbitraux du Tribunal n'étaient pas contestés.
Le second aspect, c’est celui où les faits et situations peuvent ne
représenter qu’une partie des ves gestae et même n'avoir pas de
rapport de causalité avec le différend. Là encore il n’est pas néces-
saire de trancher au sens exact du mot. Mais le troisième cas est
celui auquel nous avons affaire ici. S’il existe un rapport de causalité
entre les faits et situations et le différend ou encore si les faits et
situations sont la source du différend, la Cour dès lors déciderait
sur ce que l’État qui soumet sa cause à la compétence de la Cour
a expressément exclu de la déclaration acceptant la juridiction de
la Cour. C'était le cas dans l'affaire des phosphates du Maroc où le
dahiy de 1921 était antérieur à la période visée.

L'objet de cette réserve rafione temports est évidemment de sous-
traire à la compétence de la Cour les différends anciens. Dans la
présente affaire on demande à la Cour de décider entre les opinions
divergentes des Parties sur des situations et des faits qui remontent
à deux cents ans. Voyons les choses avec réalisme: l’Inde est fort
heureusement en mesure de produire un volume considérable de

II4
DROIT DE PASSAGE (OPIN. DISS. DE M. CHAGLA) 117

documents qui lui permettent de réfuter la prétention portugaise
et d’en montrer l’inanité. Mais elle serait en très fâcheuse posture
si la preuve n'avait pas été conservée ou si elle avait été détruite.
Lorsque l'Inde a fait en 1940 sa déclaration, elle ne prévoyait
assurément pas que des problèmes et des situations datant d’avant
1930 et qui remontaient parfois à deux cents ans seraient soumis
à la Cour internationale et qu’elle serait appelée à les expliquer et
à en rendre compte.

C’est précisément la raison donnée par la Cour dans l'affaire des
phosphates du Maroc lorsqu'elle parle d’« exclure la possibilité de
voir déférés par requête à la Cour des situations ou des faits qui
remontent à une époque où l’État mis en cause ne serait pas à même
de prévoir le recours dont pourraient être l’objet ces faits et
situations ».

Le Portugal s’est efforcé d’établir une distinction entre la source
du droit et la source du différend — et il déclare que les faits et les
situations antérieurs à 1930 ont trait à la source du droit du Portu-
gal. Il y a une erreur évidente dans cet argument. S’il existe une
divergence ou une différence entre les Parties quant aux sources
du droit revendiqué, il est évident dès lors que cette divergence ou
cette différence constitue la source du différend soumis a la Cour.
Dans Vaffaire de l’Electricité, la source du droit, c’était les sentences
du tribunal mixte. Aucune différence ou aucune divergence n’oppo-
sait les parties à l’égard de ces sentences. C’est précisément pour
cela que la Cour a décidé que la date des sentences n'avait pas à
être prise en considération à l’égard de la réserve vatione temporis.

On ne saurait prétendre, comme le fait le Portugal, qu’à l'égard
de la réserve ratione temporis le seul facteur dont on puisse légiti-
mement tenir compte ce sont les actes illicites de l’Inde dont se
plaint le Portugal. Ces prétendus actes illicites ne sont que les
incidents qui ont provoqué la crise et obligé le Portugal à se pré-
senter devant cette Cour. Ils n’ont aucun rapport avec la controverse
qui oppose les Parties. Et si cette controverse remonte plus loin
que 1930, il est évident que la compétence de la Cour est exclue.

Le Portugal affirme que le différend porte sur le droit de passage
et sa violation: ce qui n’est pas exact, strictement parlant. La
substance du différend a trait au droit de passage. La question de
la violation de ce droit n’est que secondaire par rapport à celle du
droit. S’il n’y a pas de droit il ne peut y avoir violation. La violation
ne constitue qu'une aggravation du motif de l’action qui a permis
au Portugal de venir devant la Cour.

Le conseil du Portugal a invoqué l'exemple d’une dette et du
défaut de paiement de cette dette. J’estime que si la dette a été
contractée avant la date pertinente et si la Cour doit se prononcer
sur sa validité, elle ne sera évidemment pas compétente en vertu
de la réserve ratione temporis. Si la dette n'est pas contestée, la
position serait différente.

II5
DROIT DE PASSAGE (OPIN. DISS. DE M. CHAGLA) 118

Le Portugal affirme qu'une interprétation aussi large de la réserve
ratione temporis priverait la Cour de sa compétence dans la plupart
des cas, du fait qu'aux termes du droit international la majeure
partie des titres juridiques sont antérieurs à 1930, date choisie par
la plupart des pays pour accepter la juridiction obligatoire de la
Cour. La notion inexacte qui sert de base à sa prétention c’est que,
dans la plupart des cas, les titres juridiques ne sont pas contestés
comme ne l’étaient pas, par exemple — pour citer une fois de plus
l'affaire de l’Électricité —, les sentences des tribunaux mixtes.

Je n’ai pas besoin de Signaler les innombrables exemples anté-
rieurs à 1930 où l'accès du Portugal aux enclaves a donné lieu à
des divergences de vue et même à de véritables différends. Je me
bornerai à citer la lettre du gouverneur de Goa en date du 12 sep-
tembre 1859 (annexe indienne au contre-mémoire, p. 175) qui parle
des «différends demeurés pendants qui ont depuis si longtemps
séparé les Gouvernements britannique et portugais ».

 

Sur le fond, j'estime que l'Inde a triomphé à toutes fins utiles.
Bien qu’à mon avis le Portugal n’ait aucun droit de passage, puisque
la Cour a reconnu au Portugal un droit très limité réduit aux per-
sonnes privées, aux marchandises et aux fonctionnaires civils et
puisque l’Inde elle-même a déclaré qu’elle n’a pas d’objection au
passage des personnes privées et des marchandises et que le droit
concernant les fonctionnaires civils a peu de conséquence et qu’il
est soumis au pouvoir réglementaire du Gouvernement indien, je
considère que, dans l’ensemble, l'arrêt de la Cour approuve I’atti-
tude prise par l’Inde dans la controverse entre elle et le Portugal
sur la question du droit de passage.

Je désire indiquer brièvement les motifs pour lesquels j'en suis
arrivé à la conclusion que le Portugal n’avait pas démontré l’exis-
tence du droit de passage tel qu’il le revendique.

Le Portugal formule dans cette affaire une revendication extra-
ordinaire et sans précédent. I] réclame un droit de transit de Damao
à ses enclaves de Dadra et Nagar-Aveli, sur le territoire indien. I]
admet que son droit ne comporte aucune immunité, directement ni
indirectement. I] reconnait la souveraineté compléte et absolue de
l'Inde sur le territoire sur lequel il revendique un droit de transit.
Il soutient que ce droit aboutit non pas au démembrement de cette
souveraineté, mais seulement à l'acceptation par l’Inde de certaines
obligations à l’égard du Portugal, dans l'exercice de cette souve-
raineté. Le Portugal a refusé de définir l'étendue ou le contenu de ce
droit qui, selon lui. a pour but de rendre possible l'exercice dans les
enclaves de la souveraineté portugaise et d'assurer, à cet effet, le
maintien des communications entre Damao et les enclaves. Le
Portugal est incapable d'indiquer à la Cour quelles devraient être
les conditions ou les modalités de ce droit; selon lui, c’est à l'Inde
qu'il appartient de les préciser, aussi longtemps qu’elles n’entrent

I16
DROIT DE PASSAGE (OPIN. DISS. DE M. CHAGLA) 119

pas en conflit avec le droit fondamental du Portugal au maintien
de communications entre Damao et les enclaves. Le droit ainsi
revendiqué pourrait être comparé à une ligne géométrique sans
épaisseur reliant deux points.

On remarquera qu'il est difficile de fournir des justifications à
l'appui de la subtile distinction établie par le Portugal entre
démembrement de scuveraineté et restriction à l’exercice de la
souveraineté. Dans la mesure où l’Inde est souveraine, elle doit
posséder, de façon complète, absolue et illimitée, le droit de régle-
menter — et même d'interdire complètement le passage et la
circulation des biens et des personnes. Dans la mesure où le Portugal
soutient que l’Inde ne peut lui interdire le passage vers les enclaves,
cela implique inévitablement le démembrement de la souveraineté
de l’Inde et cela entraîne la restriction et la limitation de cette
souveraineté,

Il est également difficile de comprendre comment il peut y avoir
droit de transit sans immunité aucune. En raison de cette concession,
le droit paraît encore plus dépourvu de fondement. Le Portugal
déclare ne pas avoir le droit de faire des objections à la manière
dont l'Inde peut le réglementer. L'Inde peut imposer des droits de
douane. Elle peut interdire l’entrée de certaines catégories de biens;
elle peut exiger une autorisation préalable avant que des armes ou
des personnes armées n’entrent ou ne sortent des enclaves. Toutes
ces immunités relèvent de la seule compétence de l'Inde — elle ne
peut cependant pas couper complètement les communications du
Portugal avec ses enclaves. En dernière analyse, lorsqu'on étudie
cette situation, on constate que le Portugal réclame, en fait, un droit
de transit assorti d’immunités. I] revendique certaines immunités
que l'Inde ne peut ni modifier, ni abolir. L’Inde peut édicter telle
ou telle interdiction ou telle ou telle réglementation. Mais il y a
d’autres choses qu’elle ne peut ni interdire, ni réglementer. De quoi
s'agit-il donc, si ce n’est de la revendication d’un droit de transit
assorti d’immunités, si limitées ou restreintes soient-elles? Ce n’est
qu'un vain exercice de dialectique que de dire que le Portugal ne
prétend pas porter atteinte au droit de l’Inde de réglementer le
droit de transit, tant que l'Inde n’en rend pas l'exercice impossible.

Le droit que revendique le Portugal suscite une difficulté sup-
plémentaire. Pour lui accorder ce droit, la Cour doit être à même de
le définir avec clarté — afin qu'il puisse, d’une part, être appliqué
et, d'autre part, être respecté. Mais le droit que réclame le Portugal
est vague, obscur, sans fondement et indéterminé. Son contenu et
ses modalités varieraient avec le temps et la possibilité de l'appliquer
dépendrait des circonstances, qui changent de jour en jour. C’est
l'Inde qui déciderait dans quelle mesure le droit devrait être admis
et même, dans certains cas, elle pourrait le suspendre complètement.
C'est au Portugal qu'il appartient alors de se plaindre d’un acte
illicite commis par l'Inde et de soumettre la question à la Cour.
Nous avons ainsi la sombre perspective de litiges sans fin devant la

117
DROIT DE PASSAGE (OPIN. DISS. DE M. CHAGLA) I20

Cour. Qu'il me soit permis de citer un passage du dernier livre du
juge Lauterpacht qui exprime ce que je viens de dire avec concision
et exactitude:

« Il est conforme au véritable rôle de la Cour que le différend dont
elle est saisie soit tranché par sa propre décision et non pas par le
jeu éventuel de l'attitude accommodante adoptée par les parties en
litige. »

Une chose est claire: si le Portugal obtient de la Cour ce qu'il
souhaite, le litige entre l’Inde et le Portugal ne sera pas tranché par
la décision de la Cour. Elle ne fera que semer, pour l'avenir, les
germes de différends et de discorde.

La Cour a toujours souligné la nécessité de trancher un litige de
façon définitive (voir l'affaire relative à certains intérêts allemands en
Haute-Silésie polonaise et celle du détroit de Corfou).

Le droit revendiqué par le Portugal manque de précision pour
une autre raison encore. Il faut le concilier à la fois avec les besoins
du Portugal dans l'exercice de sa souveraineté et avec le pouvoir
qu'a l'Inde de réglementer et de contrôler ce droit.

Les besoins du Portugal sont une notion tout à fait subjective et
il est impossible pour la Cour de constater l'existence d’un droit
susceptible d’être exercé non pas selon un critère formulé par la
Cour, mais selon la définition subjective du Portugal, définition qui
peut varier avec le temps et les circonstances changeantes.

Pour ce qui est de la coutume locale, il est vrai, sans aucun doute,
que pendant toute la période qui nous intéresse, il y a effectivement
eu transit entre Damao et les enclaves — il y a eu une circulation
incessante et presque continue de biens et de personnes. S'il suffit,
pour créer une coutume locale, d’accumuler de nombreux exemples,
l’on peut alors, sans aucun doute, dire qu'il y a eu, dans ce cas,
création d’une coutume locale. Mais en droit international, il faut
beaucoup plus que cela pour qu'il y ait coutume locale. I] ne suffit
pas d'apporter la preuve de sa manifestation extérieure; il est
également important d’en établir l’élément moral ou psychologique.
C'est cet élément essentiel qui distingue la coutume d’une simple
pratique ou d’un usage. Lorsque les parties agissent ou s’abstien-
nent d’agir d’une certaine manière, elles doivent avoir le sentiment
d’obéir à une obligation. Cette obligation doit avoir à leurs yeux la
même force que la loi. Si je puis m’exprimer ainsi, il faut qu’un
sentiment de contrainte — non pas physique mais juridique —
l'emporte sur tout. C’est ce que les auteurs appellent la conviction
de la nécessité. Je n’ai pas l'intention d'aborder les subtilités de la
doctrine en cette matière. Mais les termes du Statut de la Cour sont
clairs et obligatoires pour la Cour. L'article 38, paragraphe 1x 8,
définit l’une des sources du droit international appliqué par la Cour
pour trancher les différends qui lui sont soumis. I] mentionne «la

II8
DROIT DE PASSAGE (OPIN. DISS. DE M. CHAGLA) 121

coutume internationale comme preuve d’une pratique générale
acceptée comme étant le droit ».

Or, de 1818 à 1954, il n’est pas au dossier un seul cas où le
Portugal ait revendiqué comme un droit le transit ou le passage;
il n’est pas un seul cas où la Grande-Bretagne ou l’Inde aient reconnu
avoir l'obligation de l’accorder. Lorsque l’on étudie les détails — si
abondamment exposés dans les écritures —, on s'aperçoit qu'il
s'agit de permissions ou d’autorisations accordées par les autorités
indiennes, permissions ou autorisations modifiées ou même sup-
primées, et même de prohibitions totales du transit pour certaines
catégories de biens et de personnes.

L’on trouve dans le dossier la mention de plusieurs cas où cer-
taines catégories de biens ont fait l’objet d’une interdiction absolue,
ainsi que de cas où des droits de douane ont été perçus sur des biens.
Voir, par exemple, l'interdiction d'importer du sel en provenance
de Damao et d'importer en Inde britannique l’alcool du pays et
autres produits se rapportant à sa fabrication et provenant de tout
territoire portugais ; enfin, interdiction absolue de toute importation
à Damao par voie de terre pendant les années de guerre 1939 à 1945.

La conférence de Barcelone est importante du fait que l’article 14
de la convention a implicitement prévu que les pays intéressés
prendraient des dispositions distinctes et spéciales à l'égard des
enclaves, y compris les enclaves que nous envisageons dans la
présente espèce. Le Portugal n’a pas laissé entendre, au cours
de cette conférence, qu’il eût le moindre droit de transit. La question
devait être tranchée non pas sur la base d’un droit, mais sur la
base d’un accord auquel devaient parvenir le Portugal et l’Inde.

Peut-être le Portugal s'est-il rendu compte de la nécessité de
maintenir les communications avec ses enclaves. Mais la nécessité
éprouvée par le Portugal ne constitue pas la conviction de la
nécessité qui est exigée pour qu’une coutume locale puisse produire
effet. Il faut que l’autre partie ait aussi clairement conscience d’une
obligation de respecter cette nécessité. Et c’est en vain que l’on en
cherche le signe dans tout le dossier, de 1818 à 1954, quand les deux
enclaves ont été perdues pour le Portugal. De temps à autre les
Gouvernements britannique et indien ont fait des concessions, mais
c'était sur une base de réciprocité ou de bon voisinage, et jamais en
reconnaissant une pratique antérieure comme ayant force de loi.
I ressort clairement du dossier que les fonctionnaires indiens
étaient guidés non par le sentiment d’une obligation à l'égard des
Portugais, mais par les intérêts britanniques. [ls étaient disposés
à aider les Portugais, mais seulement si c'était opportun. Ce faisant
ils accueillaient une requête, ils ne respectaient pas un droit.

Au mieux, et dans l’hypothèse la plus favorable, le Portugal n’a
fait que démontrer l'existence d’une série d’actes révocables, faits
par les autorités britanniques par courtoisie et pour rendre service.

Le Portugal lui-même a précisé que le passage avait pour fonde-
ment la règle de bon voisinage et de coopération internationale —

119
DROIT DE PASSAGE (OPIN. DISS. DE M. CHAGLA) 122

principes de morale dépourvus de contenu juridique (voir la note
portugaise au Gouvernement de l’Inde du 11 février 1954, annexe 40
au mémoire portugais). |

A mon avis, le Portugal n’a donc pas démontré l’existence d’une
coutume locale même en ce qui concerne un droit de passage limité.
En conséquence, il n’a droit à aucun recours et sa requête doit être
rejetée. |

(Signé) M. C. CHAGLA.

120
